Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures in the originally filed drawings are blurry and therefore, do not clearly show all the features in the disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 recites “…RGB-D camera” without a prior recited meaning of “RGB-D”.
Claim 21 recites “…a Iterative Closest Point algorithm”. The limitation should be amended to recite --an Iterative Closest Point algorithm--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the C-arm is configured to automatically navigate”. It is unclear if the limitation means that the C-arm automatically starts acquiring images or that the system automatically tracks a device. For purposes of the examination, the limitation is being interpreted to mean that any part of the data acquisition process may be performed without a direct user input. 
Claim 12 recites “a processor configured for at least semi-automatically controlling the medical robotic system based on the received image”. It is unclear what meaning is conferred by the recitation of “semi-automatically”. For purposes of the examination, the limitation is being interpreted to mean that the a user input is required to control the system. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-4, 6, 8, 10-11, 15, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernhardt, et al., US 20060262894, hereafter referred to as “Bernhardt”.

Regarding claim 1, Bernhardt teaches a medical imaging apparatus (see fig. 1) comprising: 
a) a Cone-Beam Computed Tomography (CBCT) imaging modality (see C-arm system 1 of fig. 1 and paragraphs 24-25 which indicate the use of X-ray beam fans by the element 20 and therefore teaching the cone beam CT) having an X-ray source (X-ray tube 4 of fig. 1) and an X-ray detector (X-ray detector 6 of fig. 1) configured to generate a series of image data for generation of a series of volumetric images, each image covering an anatomic area (see paragraph 12 and fig. 2 for the reconstruction of projection images); 
b) an auxiliary imaging modality (see camera 26 and projector 24 of fig. 1) configured to generate a series of auxiliary images (paragraph 26); and 
c) a processor (control computer 10 of fig. 1) having instructions to generate a global volumetric image based on the volumetric images and the auxiliary images (see paragraph 27 for the reconstruction of the corrected tomography images).

Regarding claim 3, Bernhardt further teaches wherein the auxiliary imaging modality is an optical imaging modality configured to generate optical images (see paragraph 26 for the optical sensor).


Regarding claim 6, Bernhardt further teaches wherein the imaging modalities are housed in a C-arm device (see fig. 1).

Regarding claim 8, Bernhardt teaches a method for generating an image, the method comprising: 
a) generating a series of image data using a Cone-Beam Computed Tomography (CBCT) imaging modality (paragraphs 24-25 indicate the use of X-ray beam fans by the element 20 and therefore teach the cone beam CT) for generation of a series of volumetric images, each image covering an anatomic area (see paragraph 12 and fig. 2 for the reconstruction of projection images); 
b) generating a series of auxiliary images using an auxiliary imaging modality (paragraph 26); and 
c) generating a global volumetric image based on the volumetric images and the auxiliary images, thereby generating an image (see paragraph 27 for the reconstruction of the corrected tomography images).

Regarding claim 10, Bernhardt further teaches wherein the auxiliary imaging modality is an optical imaging modality configured to generate optical images (see paragraph 26 for the optical sensor).

Regarding claim 11, Bernhardt further teaches wherein the auxiliary imaging modality is a depth imaging modality (see paragraph 8 for the use of the optical sensor to generate surface data of the patient).

Regarding claim 15, Bernhardt further teaches use of the medical apparatus of claim 1 to perform a medical procedure (see the imaging of a patient in paragraph 24).

Regarding claim 20, Bernhardt teaches all the limitations of claim 1 above.
Bernhardt further teaches a method of calibrating the medical apparatus of claim 1, comprising calibrating the auxiliary imaging modality to the CBCT imaging modality (see paragraph 15).

Regarding claim 22, Bernhardt teaches all the limitations of claim 8 above.
 Bernhardt further teaches calibrating the auxiliary imaging modality to the CBCT imaging modality (See paragraph 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt in view of Ma, et al., US 20170091940, hereafter referred to as “Ma”.

Regarding claim 2, Bernhardt further teaches wherein the processor (control computer 10 of fig. 1) is configured to perform an image registration process comprising co-registering the volumetric images and the auxiliary images (see paragraph 15 for the registration of the optical data and the projection images), 
Bernhardt does not teach wherein co-registration includes stitching of non-overlapping volumetric images to generate the global volumetric image.
However, Ma teaches wherein co-registration includes stitching of non-overlapping volumetric images to generate the global volumetric image (see paragraph 30 for the aligning of the RGB-D sensor corner information and the CT imaging data such that a complete scan data is acquired of the patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt to use Ma’s alignment method in registering the two 

Regarding claim 5, Bernhardt teaches all the limitations of claim 1 above. 
Bernhardt fails to teach wherein the depth imaging modality is a RGB-D camera.
However, Ma teaches use of an RGB-D sensor along with a CT scanner for imaging a patient (see paragraph 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt to use an RGB-D camera as the optical sensor to improve the quality of the acquired volume data. See paragraph 24 of Ma. 

Regarding claim 7, Bernhardt teaches all the limitations of claim 6 above.
Bernhardt teaches a C-arm (see C-arm system in fig. 1) but fails to teach wherein the C-arm is configured to automatically navigate.
However, Ma teaches X-ray machine that is configured to automatically navigate (see paragraph 26 for the movement of the gantry and the paragraph 53 which indicates that the process is automated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt to automate the movements of the C-arm the way Ma’s gantry movement is automated to improve the overall quality of the data collection. See paragraph 24 of Ma. . 


Bernhardt does not teach wherein co-registration includes stitching of non-overlapping volumetric images to generate the global volumetric image.
However, Ma teaches wherein co-registration includes stitching of non-overlapping volumetric images to generate the global volumetric image (see paragraph 30 for the aligning of the RGB-D sensor corner information and the CT imaging data such that a complete scan data is acquired of the patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt to use Ma’s alignment method in registering the two sets of data to improve the quality and accuracy of the acquired volume data. See paragraphs 24 and 31 of Ma. 

Regarding claim 12, Bernhardt teaches all the limitations of claim 8 above. 
Bernhardt fails to teach a medical robotic system comprising: 
a memory for receiving an image generated via the method according to claim 8; and 
a processor configured for at least semi-automatically controlling the medical robotic system based on the received image.
However, Ma teaches a medical robotic system comprising: 
a memory (system memory 1130 of fig. 11) for receiving an image generated via the method according to claim 8 (paragraph 42); and 
a processor (1120 of fig. 11) configured for at least semi-automatically controlling the medical robotic system based on the received image (see paragraphs 52-53).
. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt in view of Ma, as applied to claim 12 above, and further in view of Helm, et al., US 20120099697, hereafter referred to as “Helm”.

Regarding claim 13, Bernhardt in view of Ma teaches all the limitations of claim 12 above. 
Bernhardt further teaches wherein the received image comprises image data for a target location in a patient anatomy (see figs. 2 and 3 and paragraph 24), and
Bernhardt in view of Ma fails to teach wherein controlling the medical robotic system comprises delivering a therapeutic substance or device to the target location using the medical robotic system.
However, Helm teaches wherein controlling the medical robotic system comprises delivering a device to the target location using the medical robotic system (see paragraphs 25-25 for the delivery of an interventional instrument to a target location using the system in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system as modified by Ma for navigating an interventional instrument to a target site the way Helm teaches for improved patient outcomes. See paragraph 4 of Helm. 

Regarding claim 14, Bernhardt in view of Ma teaches all the limitations of claim 12 above. Bernhardt further teaches wherein the received image comprises image data for a target location in a patient anatomy (see figs. 2 and 3 and paragraph 24).

However, Helm teaches wherein controlling the medical robotic system comprises applying a treatment modality to the target location using the medical robotic system (see paragraphs 25-25 for the delivery of an interventional instrument to a target location using the system in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system as modified by Ma for navigating an interventional instrument to a target site the way Helm teaches for improved patient outcomes. See paragraph 4 of Helm. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt in view of Helm.

Regarding claim 16, Bernhardt teaches all the limitations of claim 15 above. 
Bernhardt does not teach wherein the medical procedure comprises removal or insertion of a foreign body.
However, Helm teaches wherein the medical procedure comprises removal or insertion of a foreign body (see paragraphs 25-25 for the delivery of an interventional instrument to a target location using the system in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system for navigating an interventional instrument to a target site the way Helm teaches for improved patient outcomes. See paragraph 4 of Helm. 

s 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt in view of Seeley, et al., US 20030130576, hereafter referred to as “Seeley”.

Regarding claim 17, Bernhardt teaches all the limitations of claim 16 above. 
Bernhardt fails to teach wherein the apparatus is configured to automatically track the foreign body.
However, Seeley teaches automatic tracking of a surgical instrument (40 of fig. 1) in paragraph 64. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system for automatic tracking of a surgical instrument the way Seeley teaches to improve the speed of the operation. See paragraphs 6-7 of Seeley. 

Regarding claim 18, Bernhardt in view of Seeley teaches all the limitations of claim 17 above. 
Seeley further teaches wherein the foreign body is a medical instrument (see surgical instrument 40 of fig. 1 paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system for automatic tracking of a surgical instrument the way Seeley teaches to improve the speed of the operation. See paragraphs 6-7 of Seeley. 

19 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt in view of Helm as applied to claim 16 above, and further in view of Seeley.

Regarding claim 19, Bernhardt in view of Helm teaches all the limitations of claim 16 above. 
Bernhardt in view of Helm fail to disclose that he foreign body is shrapnel.
However, Seeley teaches tracking the tip of the medical instrument within the body of the patient in paragraph 36 so while Seeley does not explicitly state that the foreign body is shrapnel, it would have been obvious to one of ordinary skill in the art at the time of the invention that the tracked object is a shrapnel within the body of the patient. See MPEP 2143(I)(A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system for tracking a shrapnel the way Seeley teaches to improve accuracy of diagnosis. See paragraph s6-7. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt in view Uhlenbrock, et al., US 20160214255, hereafter referred to as “Uhlenbrock”.

Regarding claim 21, Bernhardt teaches all the limitations of claim 20 above. 

However, Uhlenbrock teaches a method of calibrating articulable end effector of a robotic arm (see abstract) including computation of fast point feature histogram features and using iterative closest point routine (see paragraphs 24 and 38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system to use fast point feature histogram features and using iterative closest point routine in its calibration the way Uhlenbrock teaches for improve accuracy. See paragraph 25 of Uhlenbrock. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793